Exhibit 10.1

 

EXCHANGE RIGHT AGREEMENT

 

This Exchange Right Agreement (the “Agreement”) is dated as of August 14, 2017,
by and between Inpixon, Inc., a Nevada Company (the “Company”) and the holder
identified on the signature page hereto (the “Holder”).

 

WHEREAS, the Holder holds 1,850 shares (“Preferred Shares”) of the Company’s
Series 2 Convertible Preferred Stock (“Preferred Stock”) with such terms and
rights set forth in the Certificate of Designation of Preferences, Rights and
Limitations of the Series 2 Convertible Preferred Stock, filed with the State of
Nevada on June 29, 2017 (the “Certificate of Designation”), representing all of
the Company’s issued and outstanding Series 2 Convertible Preferred Stock, which
Preferred Shares are convertible into a number of shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) that is equal to the
quotient obtained by dividing the Stated Value (as defined in the Certificate of
Designation) by $1.05 for an aggregate of 1,719,048 shares of Common Stock
(“Conversion Shares”); and

 

WHEREAS, the Preferred Shares have been registered pursuant to the Registration
Statement on Form S-1 (File No. 333-218173) declared effective by the Securities
and Exchange Commission (the “Commission”) on June 28, 2017 (the “Registration
Statement”); and

 

WHEREAS, for the mutual benefit of the Company and the Holder, the Company
desired to grant the Holder with a right to exchange the Preferred Shares owned
by it for shares of Common Stock (the “Exchange”) issued in reliance on the
exemption from registration provided by Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”) provided that the exchange rate for each
Preferred Share shall be a number of Common Stock equal to the quotient obtained
by dividing the Stated Value (as defined in the Certificate of Designation) by
$0.33 (subject to adjustment for forward and reverse stock splits and the like)
(the “Exchange Rate”) for up to an aggregate of 5,606,061 shares of Common Stock
(subject to adjustment for forward and reverse stock splits and the like) (the
“Exchange Shares”); and

 

WHEREAS, following each exchange of Preferred Shares for Exchange Shares in
accordance with this Agreement, the Preferred Shares that have been exchanged
shall be cancelled and the Holder shall have no further rights under such
Preferred Shares.

 

NOW, THEREFORE, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 3(a)(9) of the Securities Act, the Company and the
Holder have agreed as follows:

 

1. Exchange. From the date hereof until the date that the Preferred Shares are
no longer outstanding (the “Closing”), in lieu of conversion at the Conversion
Price set forth in Section 6 of the Certificate of Designation, upon the
delivery of a notice of exchange in substantially the form attached hereto as
Exhibit A (the “Exchange Notice”) the Holder shall have the right to exchange
the Preferred Shares for the Exchange Shares at the Exchange Rate (as adjusted
for any stock split, reverse stock split, reclassification or similar
transaction). The Exchange Shares issued in exchange for the registered
Preferred Shares are freely tradeable and will be issued without the need for
registration under the Securities Act and shall not be required to bear any
Securities Act legend. Neither the Holder nor the Company (nor any of their
Affiliates (as defined herein) nor any person acting on behalf of or for the
benefit of any of the foregoing), has paid or given, or agreed to pay or give,
directly or indirectly, any commission or other remuneration (within the meaning
of Section 3(a)(9) of the Securities Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder) for soliciting the
Exchange.

 



 

 

 

2. No Consideration. The Exchange Shares shall be issued to the Holder in
exchange for the Preferred Shares without the payment of any other consideration
by the Holder that would not be consistent with the application of Section
3(a)(9) of the Securities Act to the issuance of the Exchange Shares. The Holder
hereby agrees that, upon and subject to the Closing, all of the Company’s
obligations under the terms and conditions of the Preferred Shares shall be
automatically cancelled in full without any further action required, and that
this Section 2 shall constitute an instrument of cancellation of such Preferred
Shares.

 

3. Mechanics of Exchange.

 

i. Delivery of Exchange Shares Upon Exchange. Not later than the earlier of (i)
three (3) Trading Days and (ii) the number of Trading Days comprising the
Standard Settlement Period (as defined below) after each date of Exchange (the
“Share Delivery Date”), the Company shall deliver, or cause to be delivered, to
the Holder (A) the number of Exchange Shares being acquired upon the conversion
of the Preferred Stock, which Exchange Shares shall be free of restrictive
legends. The Company shall use its best efforts to deliver the Exchange Shares
required to be delivered by the Company under this Section 3(i) electronically
through the Depository Trust Company (“DTC”) or another established clearing
company performing similar functions. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s principal Trading Market with respect to the Common Stock
as in effect on the date of delivery of the Exchange Notice. For purposes of
this Agreement, “Trading Day” means a day on which the principal Trading Market
is open for business and “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, or the New York Stock Exchange (or any
successors to any of the foregoing).

 

ii. Compensation for Buy-In on Failure to Timely Deliver Exchange Shares Upon
Exchange. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to a Holder the applicable Exchange
Shares and the related legal opinion of Company counsel, the instruction letter
to the Company’s transfer agent and the resolution of the Board of Directors of
the Company authorizing this Agreement and other supporting documentation by the
Share Delivery Date pursuant to Section 3(i), and if after such Share Delivery
Date such Holder is required by its brokerage firm to purchase (in an open
market transaction or otherwise), or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by such
Holder of the Exchange Shares which such Holder was entitled to receive upon the
exchange relating to such Share Delivery Date (a “Buy-In”), then the Company
shall (A) pay in cash to such Holder (in addition to any other remedies
available to or elected by such Holder) the amount, if any, by which (x) such
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder was entitled to receive from the
exchange at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of such Holder, either reissue (if
surrendered) the Preferred Shares equal to the number of Preferred Shares
submitted for exchange (in which case, such exchange shall be deemed rescinded)
or deliver to such Holder the number of shares of Common Stock that would have
been issued if the Company had timely complied with its delivery requirements
under Section 3(i). For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted exchange of Preferred Shares with respect to which the actual sale
price of the Exchange Shares (including any brokerage commissions) giving rise
to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay such Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to such Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Exchange Shares upon exchange of the Preferred Shares as required pursuant to
the terms hereof.

 



 2 

 

 

iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exchange of the Preferred Shares. As to any
fraction of a share which the Holder would otherwise be entitled to acquire upon
such exchange, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by $0.33 (subject to adjustment for forward and reverse stock splits and the
like) or round up to the next whole share.

 

iv. Transfer Taxes and Expenses. The issuance of Exchange Shares on exchange of
the Preferred Shares shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such Exchange Shares, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such Exchange Shares upon exchange in a name
other than that of the Holder of such Preferred Shares and the Company shall not
be required to issue or deliver such Exchange Shares unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid. The Company shall pay all transfer agent fees
required for same-day processing of any Exchange Notice and all fees to the DTC
(or another established clearing company performing similar functions) required
for same-day electronic delivery of the Exchange Shares.

 

v. Beneficial Ownership Limitation. Notwithstanding anything to the contrary
herein, the Company shall not effect any exchange of the Preferred Shares, and
the Holder shall not have the right to exchange any Preferred Shares, to the
extent that, after giving effect to the exchange set forth on the applicable
Exchange Notice, such Holder (together with any Affiliate of the Holder) For
purposes of this Agreement “Affiliate” shall mean any person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with any person, as such terms are used in and construed
under Rule 405 of the Securities Act, and any persons acting as a group together
with such Holder or any of such Holder’s Affiliates (such persons, “Attribution
Parties”) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by such Holder and its
Affiliates and Attribution Parties shall include the number of shares of Common
Stock issuable upon exchange of the Preferred Shares with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) exchange of the remaining, not exchanged
Stated Value of Preferred Shares beneficially owned by such Holder or any of its
Affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, the Preferred Shares)
beneficially owned by such Holder or any of its Affiliates or Attribution
Parties. Except as set forth in the preceding sentence, for purposes of this
Section 3(v), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder. To the extent that
the limitation contained in this Section 3(v) applies, the determination of
whether the Preferred Shares are exchangeable (in relation to other securities
owned by such Holder together with any Affiliates and Attribution Parties) shall
be in the sole discretion of such Holder, and the submission of a an Exchange
Notice shall be deemed to be such Holder’s determination of whether the
Preferred Shares may be exchanged (in relation to other securities owned by such
Holder together with any Affiliates and Attribution Parties) and how many
Preferred Shares are exchangeable, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, each Holder
will be deemed to represent to the Company each time it delivers an Exchange
Notice that such exchange will not violate the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such representation. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 3(v), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the Commission, as the case may
be, (ii) a more recent public announcement by the Company or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
(which may be via email) of the Holder, the Company shall within two Trading
Days confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the exchange of the Preferred Shares, by
such Holder or its Affiliates or Attribution Parties since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exchange of the Preferred Shares held by the Holder. A
Holder, upon notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 3(iv) applicable to its
Preferred Shares provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Preferred Stock held by the Holder and the provisions of this
Section 3(v) shall continue to apply. Any such increase in the Beneficial
Ownership Limitation will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 3(v) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 



 3 

 

 

4. Representations of the Holder.

 

(i). This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and thereunder.

 

(ii) The Holder understands that the Exchange Shares are being offered, sold,
issued and delivered to it in reliance upon specific provisions of federal and
applicable state securities laws, and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act and applicable state
securities laws.

 

(iii) The Holder is not acquiring the Exchange Shares as a result of any
advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

(iv) The Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Exchange Shares, and has so evaluated the merits and risks of such investment.
The Holder is able to bear the economic risk of an investment in the Exchange
Shares and, at the present time, is able to afford a complete loss of such
investment.

 

(v) The Holder acknowledges that the offer, sale, issuance and delivery of the
Exchange Shares to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 3(a)(9) thereof. The Holder understands
that the Exchange Shares may be sold or transferred only in compliance with all
federal and applicable state securities laws.

 

(vi) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Preferred Shares free and clear of all rights
and Encumbrances (as defined below). The Holder has full power and authority to
transfer and dispose of the Preferred Shares to the Company free and clear of
any right or Encumbrances. Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the Preferred Shares. As used herein,
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future. The
Preferred Shares constitute all of the preferred stock of the Company owned or
held of record or beneficially owned or held by the Holder.

 

(vii) The Holder is an accredited investor as such term is defined in Rule 501
of Regulation D.

 

5. Representations of the Company.

 

(i) The Exchange Shares have been duly authorized by all necessary corporate
action, and, when issued and delivered in accordance with the terms hereof, the
Exchange Shares shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 

(ii) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

 

(iii) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange pursuant to this Agreement. Other than the
exchange of the Preferred Stock, the Company has not received and will not
receive any consideration from the Holder for the Exchange Shares.

 



 4 

 

 

(iv) Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other person acting on its behalf has provided the Holder or its
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information. The Company understands
and confirms that the Holder will rely on the foregoing representations in
effecting the transactions herein.

 

6. Disclosure. The Company shall, on or before 9:30 a.m., New York City time, on
the date of this Agreement, issue a Current Report on Form 8-K (collectively,
the “8-K Filing”) disclosing all material terms of the transactions contemplated
hereby. From and after the issuance of the 8-K Filing, the Holder shall not be
in possession of any material, nonpublic information received from the Company
or any of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause its
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company from and after the filing
of the 8-K Filing without the express written consent of the Holder. The Company
shall not disclose the name of any Holder in any filing, announcement, release
or otherwise without the Holder’s consent, unless such disclosure is required by
law or regulation. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate.

 

7. Miscellaneous.

 

(i) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail; or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

If to the Company:

 

Inpixon

2479 E. Bayshore Road, Suite 195

Palo Alto, CA 94303

Attn: Nadir Ali, Chief Executive Officer

Fax No: (408) 824-1543

E-mail: nadir.ali@inpixon.com

 

If to the Holder, to its address, e-mail address set forth on its signature page
hereto, or to such other address, facsimile number and/or e-mail address and/or
to the attention of such other person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
email containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.

 



 5 

 

 

(ii) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 

(iii) This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and accepted by facsimile or PDF signature and any such signature shall
be of the same force and effect as an original signature.

 

(iv) The terms of this Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

(v) This Agreement may not be amended or modified except in writing signed by
each of the parties hereto.

 

(vi) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

 

(vii) Neither the Company nor the Holder has paid or given, or will pay or give,
to any person, any commission, fee or other remuneration, directly or
indirectly, in connection with the transactions contemplated by this Agreement.

 

(ix) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

[The remainder of the page is intentionally left blank]

 



 6 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY       INPIXON         By: /s/ Nadir Ali   Name:

Nadir Ali

  Title: CEO

 

HOLDER       HILLAIR CAPITAL INVESTMENTS L.P.         By: /s/ Sean M. McAvoy  
Name: Sean M. McAvoy   Title: Managing Member, Hillair Capital Advisors, LLC  

 

Address for Notice to Holder:

 

c/o Hillair Capital Management, LLC

345 Lorton Avenue, Suite 303

Burlingame, California 94010

 



 7 

 

 

ANNEX A

 

NOTICE OF EXCHANGE

 

In accordance with that certain Exchange Rights Agreement, dated August 14, 2017
(the “Exchange Agreement”) by and among Inpixon, a Nevada Company and the
undersigned Holder, the Holder desires to exchange the number of Preferred
Shares (as such term is defined in the Exchange Agreement) set forth below into
the number of Exchange Shares (as such term is defined in the Exchange
Agreement) set forth below. If Exchange Shares are to be issued in the name of a
person other than the undersigned Holder, the undersigned will pay all transfer
taxes payable with respect thereto. No fee will be charged to the Holder for any
exchange, except for any such transfer taxes.

 

Conversion calculations:

 

Date to Effect Exchange (which shall not be prior to the date of delivery of
this notice):________________

 

Number of Preferred Shares owned prior to Exchange:
__________________________________________

 

Number of Preferred Shares to be Exchanged at the Exchange Rate:
_______________________________

 

Number of Exchange Shares to be Issued:
____________________________________________________

 

Number of Preferred Shares subsequent to Exchange:
___________________________________________

 

Address for Delivery:
____________________________________________________________________

 

or

 

DWAC Instructions:

 

Broker no: _______________________________

 

Account no: ______________________________

 

[HOLDER]

       

By:

      Name:     Title:  

 

 

 



 



